Exhibit 10.26

 

 

Lease Amendment

 

(9171 Towne Center Drive, Suite 270)

 

 

 

BETWEEN

 

 

 

LJ Gateway Office, LLC,

a Delaware limited liability company

 

 

 

AS LANDLORD

 

 

 

AND

 

 

Neothetics, Inc.,

a Delaware corporation

 

 

AS TENANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.26

 

TENTH AMENDMENT

 

THIS TENTH AMENDMENT (the "Amendment") is made and entered into as of January
20, 2015, by and between LJ GATEWAY OFFICE LLC, a Delaware limited liability
company ("Landlord") and NEOTHETICS, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.

Landlord (as successor in interest to California Diversified LLC, a Delaware
limited liability company and as successor in interest to WW&LJ Gateways, LTD.,
a California limited partnership) and Tenant (formerly known as Lithera, Inc., a
Delaware corporation and Lipothera, Inc., a Delaware corporation) are parties to
that certain lease dated July 3, 2008, which lease has been previously amended
by a First Amendment dated February 6, 2009, a Second Amendment dated February
16, 2010, a Third Amendment dated February 1, 2011, a Fourth Amendment dated
April 20, 2011, a Fifth Amendment dated April 10, 2012, a Sixth Amendment dated
October 31, 2012, a Seventh Amendment dated April 30, 2013, an Eighth Amendment
dated November 8, 2013 and a Ninth Amendment dated April 21, 2014 (collectively,
the "Lease").  Pursuant to the Lease, Landlord has leased to Tenant space
currently containing approximately 6,119 rentable square feet (the “Original
Premises”) described as Suite Nos. 400 and 450 on the 4th floor of the building
located at 9191 Towne Centre Drive, San Diego, California (the "9191 Building").

 

B.

Tenant and Landlord agree to relocate Tenant from the Original Premises to
11,107 rentable square feet of space described as Suite No. 270 on the 2nd floor
of the building located at 9171 Towne Centre Drive, San Diego, California (the
“9171 Building”) shown on Exhibit A attached hereto (the “Substitution Space”).

 

C.

The Lease by its terms shall expire on December 31, 2014 ("Eighth Prior Extended
Expiration Date"), and the parties desire to extend the Term of the Lease, all
on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I.

Substitution.  

 

A.

Effective as of the Substitution Effective Date (hereinafter defined), the
Substitution Space is substituted for the Premises and, from and after the
Substitution Effective Date, the Premises, as defined in the Lease, shall be
deemed to mean the Substitution Space containing 11,107 rentable square feet and
described as Suite No. 270 on the 2nd floor of the 9171 Building.

 

B.

The Term for the Substitution Space shall commence on the Substitution Effective
Date and, unless sooner terminated pursuant to the terms of the Lease, shall end
on the Eighth Extended Expiration Date (as hereinafter defined). The
Substitution Space is subject to all the terms and conditions of the Lease
except as expressly modified herein and except that Tenant shall not be entitled
to receive any allowances, abatements or other financial concessions granted
with respect to the Original Premises unless such concessions are expressly
provided for herein with respect to the Substitution Space. Effective as of the
Substitution Effective Date, the Lease shall be terminated with respect to the
Original Premises, and, unless otherwise specified, “Premises” shall mean the
Substitution Space and “Building” shall mean the 9171 Building. Tenant shall
vacate the Original Premises as of the Substitution Effective Date (such date
that Tenant is required to vacate the Original Premises being referred to herein
as the “Original Premises Vacation Date”) and return the same to Landlord in
“broom clean” condition and otherwise in accordance with the terms and
conditions of the Lease.

 

C.

The Term of for the Original Premises was previously extended to December 31,
2014 or the Seventh Extended Expiration Date.  Provided this Amendment is
executed by Tenant and returned to Landlord on or prior to January 16, 2015,
such Seventh Extended Expiration Date shall be further extended and shall expire
on the Substitution Effective Date.  In such event, the  monthly rent for the
Original Premises shall remain at the rental rate for the last month of the
Seventh Extended Term, as revised herein, or $2.85 per square foot or $17,439.00
per month.

 

D.

Tenant shall have early access to the Substitution Space in accordance with the
5th paragraph of the Work Letter attached hereto as Exhibit C.

 

II.

Substitution Effective Date.  

 

A.

The “Substitution Effective Date” shall be the earlier to occur of (i) the date
upon which the Substitution Space is ready for occupancy (hereinafter defined)
or (ii) the date Tenant commences its business activities within the
Substitution Space provided that Landlord

1

--------------------------------------------------------------------------------



has substantially completed the Tenant Improvements for the Substitution Space
in accordance with the provisions of Exhibit C, Work Letter, attached hereto,
and shall expire upon the Eighth Extended Expiration Date. The Substitution
Effective Date is estimated to be March 1, 2015 (“Estimated Substitution
Effective Date”). The Substitution Space shall be deemed “ready for occupancy”
if and when Landlord, to the extent applicable, (a) has put into good operation
all building services essential for the use of the Substitution Space by Tenant,
including substantially completing the Tenant Improvements in accordance with
the mutually agreed to Work Letter as set forth on Exhibit C, (b) has provided
up to 21 days prior access to the Substitution Space for Tenant so that it may
be used without unnecessary interference, including but not limited to Tenant’s
ability to install equipment and trade fixtures during such prior access period,
(c) has substantially completed all the work required to be done by Landlord in
this Amendment, and (d) has obtained requisite governmental approvals to
Tenant’s occupancy.

 

The adjustment of the Substitution Effective Date and, accordingly, the
postponement of Tenant’s obligation to pay rent on the Substitution Space shall
be Tenant’s sole remedy and shall constitute full settlement of all claims that
Tenant might otherwise have against Landlord by reason of the Substitution Space
not being ready for occupancy by Tenant on the Estimated Substitution Effective
Date. During any period that the Substitution Effective Date is postponed and
Tenant’s obligation to pay rent for the Substitution Space is correspondingly
postponed, Tenant shall continue to be obligated to pay rent for the Original
Premises in accordance with the terms of the Lease and as further set forth in
Section I.C. above.

 

Promptly following request by Landlord, the parties shall memorialize on a form
provided by Landlord (the "Substitution Effective Date Memorandum") the actual
Substitution Effective Date; should Tenant fail to execute and return the
Substitution Effective Date Memorandum to Landlord within five (5) business days
(or provide specific written objections thereto within that period), then
Landlord's determination of the Substitution Effective Date as set forth in the
Substitution Effective Date Memorandum shall be conclusive.

 

B.

In addition to the postponement, if any, of the Substitution Effective Date as a
result of the applicability of Section II.B. of this Amendment, the Substitution
Effective Date shall be delayed to the extent that Landlord fails to deliver
possession of the Substitution Space for any other reason (other than Tenant
Delays), including, but not limited to, holding over by prior occupants.  Any
such delay in the Substitution Effective Date shall not subject Landlord to any
liability for any loss or damage resulting therefrom.

 

III.

Extension.  The Term of the Lease is hereby extended and shall expire 60 full
calendar months following the Substitution Effective Date ("Eighth Extended
Expiration Date"), unless sooner terminated in accordance with the terms of the
Lease.  That portion of the Term commencing the day immediately following the
Eighth Prior Extended Expiration Date ("Eighth Extension Date") and ending on
the Eighth Extended Expiration Date shall be referred to herein as the "Eighth
Extended Term".

 

IV.

Basic Rent.  As of the Substitution Effective Date, the schedule of Basic Rent
payable with respect to the Premises during the remainder of the current Term
and the Extended Term is the following:

 

Months of Term or Period

Monthly Rate Per Square Foot

Basic Monthly Rent

1 to 12

$2.75

$30,544.00

13 to 24

$2.87

$31,877.00

25 to 36

$3.00

$33,321.00

37 to 48

$3.11

$34,543.00

49 to 60

$3.28

$36,431.00

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

V.

Building Costs and Property Taxes. Commencing on the Substitution Effective Date
through the Eighth Extended Term, Tenant shall be obligated to pay Tenant’s
proportionate share of Building Costs and Property Taxes accruing in connection
with the Premises in accordance with the terms of the Lease; provided, however,
the Base Year for calculation of Tenant’s proportionate share of Building Costs
and Property Taxes in connection with the Premises shall be July 1, 2014 through
June 30, 2015. Notwithstanding the foregoing, Tenant shall not be obligated to
pay Tenant’s proportionate share of Building Cost and Property Tax excess for
the 12 month period commencing as of the Substitution Effective Date. If the
Substitution Effective Date is later than the Extension Date, Tenant shall
continue to pay Rent for the Original Premises in accordance with the terms of
the Lease until the Substitution Effective Date.

 

VI.

Original Security Deposit.  Landlord shall return the existing Security Deposit
in the amount of $16,828.00 presently being held by Landlord as part of the
Lease upon receipt of the letter of credit described in Section VII below. No
additional security deposit shall be required in connection with this Amendment
and Tenant agrees to provide the letter of credit as provided by Section VII
below.

2

--------------------------------------------------------------------------------



 

VII.

Letter of Credit. In lieu of the Security Deposit presently being held by
Landlord in accordance with Section 4.3 of the Lease and in consideration for
the return of such existing Security Deposit, Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Amendment, a letter of credit in
the amount of $200,000.00, which letter of credit shall be in form and with the
substance of Exhibit B attached hereto.  The letter of credit shall be issued by
a financial institution acceptable to Landlord with a branch in San Diego
County, California, at which draws on the letter of credit will be
accepted.  The letter of credit shall provide for automatic yearly renewals
throughout the Term of the Lease and shall have an outside expiration date (if
any) that is not earlier than 30 days after the expiration of the Lease
Term.  In the event the letter of credit is not continuously renewed through the
period set forth above, or upon any breach under this Lease by Tenant, including
specifically Tenant's failure to pay Rent or to abide by its obligations under
Sections 7.1 and 15.3 of the Lease, Landlord shall be entitled to draw upon said
letter of credit by the issuance of Landlord's sole written demand to the
issuing financial institution.  Any such draw shall be without waiver of any
rights Landlord may have under the Lease, as amended or at law or in equity as a
result of any default thereunder by Tenant.  Landlord shall authorize reductions
to the letter of credit as follows: $53,308.67 each on each annual anniversary
of the Eighth Extension Date until the letter of credit is equal to $40.074.00;
provided that any such reduction shall be conditioned upon (i) Tenant not having
been in default under the Lease at any time beyond applicable notice and cure
periods, and (ii) a written request for such reduction having been submitted to
Landlord.

 

VIII.

Improvements to Substitution Space.

 

A.

Condition of Substitution Space.  Tenant has inspected the Substitution Space
and agrees to accept the same "as is" without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided in
Section VIII.B. of this Amendment or otherwise in this Amendment. Landlord
warrants to Tenant that the fire sprinkler system, lighting, heating,
ventilation and air conditioning systems and electrical systems serving the
Substitution Space shall be in good operating condition as of the day the
Substitution Space are delivered to Tenant.

 

B.

Responsibility for Improvements to Substitution Space. Landlord hereby agrees to
complete the Tenant Improvements for the Substitution Space in accordance with
the provisions of Exhibit C, Work Letter, attached hereto.  

 

IX.

Holding Over.  If Tenant continues to occupy the Original Premises after the
Original Premises Vacation Date despite Landlord’s request to vacate such space,
occupancy of the Original Premises subsequent to the Original Premises Vacation
Date shall be that of a tenancy at sufferance and in no event for month-to-month
or year-to-year, but Tenant shall, throughout the entire holdover period, be
subject to all the terms and provisions of Section 15.1 (Holding Over) of the
Lease.

 

X.

Other Pertinent Provisions.  Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

 

A.

Parking.  Notwithstanding any contrary provision in Exhibit C to the Lease,
“Parking,” (i) effective as of the Substitution Effective Date, Landlord shall
lease to Tenant, and Tenant shall lease from Landlord, a minimum of 25, but no
more than 48, unreserved parking passes at the rate of $45.00 per pass utilized,
per month through the Eighth Extended Expiration Date. For any parking exceeding
48 unreserved parking passes, the parking charge shall be at Landlord’s
scheduled parking rates from time to time.

 

B.

SDN List.  Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC).  In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 

C.

Right to Extend.  Provided that Tenant is not in Default under any provision of
the Lease at the time of exercise of the extension right granted herein, and
provided further that Tenant is occupying the entire Premises and has not
assigned or sublet any of its interest in the Lease (except in connection with a
Permitted Transfer of this Lease to a Tenant Affiliate), Tenant may extend the
Term of the Lease for one period of 60 months.  Tenant shall exercise its right
to extend the Term by and only by delivering to Landlord, not less than 9 months
nor more than 12 months prior to the expiration date of the Term, Tenant’s
written notice of its irrevocable commitment to extend (the “Commitment
Notice”).  Should Tenant fail timely to deliver the Commitment Notice, then this
extension right shall thereupon lapse and be of no further force or effect.  

 

The Basic Rent payable under the Lease during the extension of the Term shall be
at the

3

--------------------------------------------------------------------------------



prevailing market rental rate (including periodic adjustments) for comparable
and similarly improved office space and buildings in the University Towne Center
market of San Diego as of the commencement of the extension period, as
determined by Landlord, based on a reasonable extrapolation of Landlord’s
then-current leasing rates taking into consideration any rent concessions,
tenant improvements paid by Landlord or other leasing concessions customarily
provided by Landlord.  

 

Promptly following receipt of the Commitment Notice, Landlord shall prepare an
appropriate amendment to the Lease memorializing the extension of the Term in
accordance with the foregoing, and Tenant shall duly execute and return same to
Landlord within 20 days.  If Tenant fails timely to do so, then Landlord, at its
sole discretion, may either enforce its rights under this Section or, upon
written notice to Tenant, elect to cause Tenant’s right to extend to be
extinguished, in which event the Lease shall terminate as of the originally
scheduled date of expiration. Should Landlord elect the latter, then the Lease
shall terminate upon the scheduled date of expiration and Tenant’s rights under
this paragraph shall be of no further force or effect.  

 

Any attempt to assign or transfer any right or interest created by this
paragraph to other than a Tenant Affiliate shall be void from its
inception.  Tenant shall have no other right to extend the Term beyond the
single 60 month extension created by this paragraph.  Unless agreed to in a
writing signed by Landlord and Tenant, any extension of the Term, whether
created by an amendment to this Lease or by a holdover of the Premises by
Tenant, or otherwise, shall be deemed a part of, and not in addition to, any
duly exercised extension period permitted by this Section.  Tenant’s Right to
Extend is subject and subordinate to the expansion rights (whether such rights
are designated as a right of first offer, right of first refusal, expansion
option or otherwise) of any tenant of the Building existing on the date hereof.
Time is specifically made of the essence of this Section.

 

XI.GENERAL.

 

A.

Effect of Amendments.  The Lease shall remain in full force and effect except to
the extent that it is modified by this Amendment.

 

B.

Entire Agreement.  This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant.

 

C.

Counterparts; Digital Signatures.  If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment.  In any action or proceeding, any
photographic, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.

 

D.

Defined Terms.  All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

E.

Authority.  If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.

 

F.

Attorneys' Fees.  The provisions of the Lease respecting payment of attorneys'
fees shall also apply to this Amendment.

 

G.

Execution of Amendment.  Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

LJ GATEWAY OFFICE LLC,

a Delaware limited liability company

 

 

 

By /s/ Steven M. Case

Steven M. Case

Executive Vice President

Office Properties

 

 

 

 

By /s/ Michael T. Bennett

Michael T. Bennett

Senior Vice President, Operations

Office Properties

TENANT:

 

NEOTHETICS, INC.,

a Delaware corporation

 

 

 

By:   /s/ George Mahaffey                        

Printed Name: George Mahaffey

 

Title:  President and Chief Executive Officer

 

 

 

By:  /s/ Susan A. Knudson                           

 

Printed Name:  Susan A. Knudson

 

Title:  Chief Financial Officer

 

 

 

 

5

--------------------------------------------------------------------------------



[g201503261205574741220.jpg]

 

 

 

 

9171 Towne Centre Drive, Suite 270

 

 

 

 

 

 

[g201503261205575061222.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

 

--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK Application for Standby Letter of Credit WHEN APPROVED FOR
ISSUANCE BY

client/Applicant:  NEOTHETICS, INC.

 

 

irrevocable standby letter of credit no. svbsf______

(THE above LC NUMBER AND THE issuance DATE below, WILL BE INSERTED AT TIME OF lc
ISSUANCE.)

dated:  __________ ___, 20___

 

EXHIBIT B

 

IRREVOCABLE STANDBY LETTER OF CREDIT

 

 

BENEFICIARY:

LJ GATEWAY OFFICE LLC

550 NEWPORT CENTER DRIVE

NEWPORT BEACH, CA 92660

 

ATTENTION:SENIOR VICE PRESIDENT,

OPERATIONS OFFICER PROPERTIES

 

AS "LANDLORD"

 

APPLICANT:

NEOTHETICS, INC.

9191 TOWNE CENTRE DRIVE, SUITE 400

SAN DIEGO, CA 92122

 

AS "TENANT"

 

AMOUNT:

US$200,000.00 (TWO HUNDRED THOUSAND AND NO/100 U.S. DOLLARS)

 

EXPIRATION DATE:__________ ___, 2016

 

LOCATION:SANTA CLARA, CALIFORNIA

 

LADIES AND GENTLEMEN:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF_____ IN
YOUR FAVOR.  THIS LETTER OF CREDIT IS AVAILABLE BY SIGHT PAYMENT WITH OURSELVES
ONLY AGAINST PRESENTATION AT THIS OFFICE OF THE FOLLOWING DOCUMENTS:

1.

THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.

 

Page 1 of 7

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED
BY  NEOTHETICS, INC. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS
LETTER OF CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT
AND SILICON VALLEY BANK, THE DETAILS OFTHIS LETTER OF CREDIT DRAFT SHALL
PREVAIL.

 

_________________________________________________________

Client’s Signature(s)               date

file name:  NEOTHETICS_LJ GATEWAY_(IRVINE CO)_LEASE_V3_13JAN15

--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK Application for Standby Letter of Credit WHEN APPROVED FOR
ISSUANCE BY

client/Applicant:  NEOTHETICS, INC.

 

 

irrevocable standby letter of credit no. svbsf______

(THE above LC NUMBER AND THE issuance DATE below, WILL BE INSERTED AT TIME OF lc
ISSUANCE.)

dated:  __________ ___, 20___

 

2.

YOUR SIGHT DRAFT DRAWN ON US IN THE FORM ATTACHED HERETO AS EXHIBIT “A”.

3.

A DATED CERTIFICATION SIGNED BY AN AUTHORIZED OFFICER OF THE BENEFICIARY,
FOLLOWED BY HIS/HER PRINTED NAME AND DESIGNATED TITLE, STATING THE FOLLOWING
WITH INSTRUCTIONS IN BRACKETS THEREIN COMPLIED WITH:

(A.)

“The “Landlord” under the Lease pursuant to which SILICON VALLEY BANK
IRREVOCABLE STANDBY Letter of credit NO. SVBSF______ was issued is authorized to
draw upon this Letter of Credit in the amount of the accompanying SIGHT draft
according to the terms of its lease agreement with the Account Party as
“Tenant”.”

OR

(B.)

“WITHIN THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATE OF SILICON VALLEY BANK
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF______ BENEFICIARY HAS NOT
RECEIVED AN EXTENSION AT LEAST FOR ONE YEAR TO THE EXISTING LETTER OF CREDIT OR
A REPLACEMENT LETTER OF CREDIT SATISFACTORY TO THE BENEFICIARY.”

 

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IS
NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.

 

PARTIAL DRAWINGS ARE ALLOWED.  THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS
HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE
BENEFICIARY UNLESS IT IS FULLY UTILIZED.

 

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE

 

Page 2 of 7

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED
BY  NEOTHETICS, INC. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS
LETTER OF CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT
AND SILICON VALLEY BANK, THE DETAILS OFTHIS LETTER OF CREDIT DRAFT SHALL
PREVAIL.

 

_________________________________________________________

Client’s Signature(s)               date

file name:  NEOTHETICS_LJ GATEWAY_(IRVINE CO)_LEASE_V3_13JAN15

--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK Application for Standby Letter of Credit WHEN APPROVED FOR
ISSUANCE BY

client/Applicant:  NEOTHETICS, INC.

 

 

irrevocable standby letter of credit no. svbsf______

(THE above LC NUMBER AND THE issuance DATE below, WILL BE INSERTED AT TIME OF lc
ISSUANCE.)

dated:  __________ ___, 20___

 

PRESENT OR EACH FUTURE EXPIRATION DATE UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE THEN CURRENT EXPIRATION DATE WE SEND YOU NOTICE BY REGISTERED MAIL/OVERNIGHT
COURIER SERVICE AT THE ABOVE ADDRESS THAT THIS LETTER OF CREDIT WILL NOT BE
EXTENDED BEYOND THE CURRENT EXPIRATION DATE.  BUT IN ANY EVENT THIS LETTER OF
CREDIT WILL NOT BE EXTENDED BEYOND MAY 31, 2020, WHICH SHALL BE THE FINAL
EXPIRATION DATE OF THIS LETTER OF CREDIT.

 

THE DATE THIS LETTER OF CREDIT EXPIRES IN ACCORDANCE WITH THE ABOVE PROVISION IS
THE “FINAL EXPIRATION DATE”.  UPON THE OCCURRENCE OF THE FINAL EXPIRATION DATE
THIS LETTER OF CREDIT SHALL FULLY AND FINALLY EXPIRE AND NO PRESENTATIONS MADE
UNDER THIS LETTER OF CREDIT AFTER SUCH DATE WILL BE HONORED.  ALSO WITHIN
FIFTEEN (15) DAYS AFTER THE “FINAL EXPIRATION DATE” YOU SHALL RETURN THE
ORIGINAL OF THIS LETTER OF CREDIT TOGETHER WITH THE ORIGINAL AMENDMENT(S), (IF
ANY), TO US AT OUR ADDRESS SPECIFIED UNDER THIS LETTER OF CREDIT, MARKED
CANCELLED

 

THIS LETTER OF CREDIT MAY ALSO BE CANCELED PRIOR TO ANY PRESENT OR FUTURE
EXPIRATION DATE, UPON RECEIPT BY SILICON VALLEY BANK BY OVERNIGHT COURIER OR
REGISTERED MAIL (RETURN RECEIPT REQUESTED) OF THE ORIGINAL LETTER OF CREDIT AND
ALL AMENDMENTS (IF ANY) FROM THE BENEFICIARY TOGETHER WITH A STATEMENT SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY FOLLOWED BY HIS/HER PRINTED NAME
AND DESIGNATED TITLE ON BENEFICIARY’S LETTERHEAD STATING THAT THE LETTER OF
CREDIT IS NO LONGER REQUIRED AND IS BEING RETURNED FOR CANCELLATION.

 

This Letter of Credit is transferable BY US, THE ISSUING BANK, successively in
its entirety only up to the then available amount in favor of any nominated
transferee, assuming such transfer to such Transferee would be in compliance
with then applicable law and regulation, including but not limited

 

Page 3 of 7

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED
BY  NEOTHETICS, INC. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS
LETTER OF CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT
AND SILICON VALLEY BANK, THE DETAILS OFTHIS LETTER OF CREDIT DRAFT SHALL
PREVAIL.

 

_________________________________________________________

Client’s Signature(s)               date

file name:  NEOTHETICS_LJ GATEWAY_(IRVINE CO)_LEASE_V3_13JAN15

--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK Application for Standby Letter of Credit WHEN APPROVED FOR
ISSUANCE BY

client/Applicant:  NEOTHETICS, INC.

 

 

irrevocable standby letter of credit no. svbsf______

(THE above LC NUMBER AND THE issuance DATE below, WILL BE INSERTED AT TIME OF lc
ISSUANCE.)

dated:  __________ ___, 20___

 

to the regulations of the U.S. Department of Treasury and U.S. Department of
Commerce.  At the time of transfer, the original Letter of Credit and original
Amendment(s), if any, must be surrendered to us together with our Letter of
Transfer documentation in the form of exhibit “b” attached hereto, TOGETHER WITH
THE PAYMENT OF OUR TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM
USD250.00).

 

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

 

This Letter of Credit sets forth in full the terms of our undertaking, and such
terms shall not be modified, amended or amplified by any document, instrument or
agreement referred to in this Letter of Credit, in which this Letter of Credit
is referred to or to which this Letter of Credit relates.

 

Except as stated herein, this Letter of Credit is not subject to any condition
or qualification and is our individual obligation which is in no way contingent
upon reimbursement.

 

DOCUMENTS MUST BE DELIVERED TO US DURING REGULAR BUSINESS HOURS ON A BUSINESS
DAY OR FORWARDED TO US BY OVERNIGHT DELIVERY SERVICE TO:  SILICON VALLEY BANK,
3003 TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA, CALIFORNIA 95054,
ATTENTION:  GLOBAL FINANCIAL SERVICES – STANDBY LETTER OF CREDIT NEGOTIATION
DEPARTMENT (THE “BANK’S OFFICE”).

 

AS USED HEREIN, THE TERM “BUSINESS DAY” MEANS A DAY ON WHICH WE ARE OPEN AT OUR
ABOVE ADDRESS IN SANTA CLARA, CALIFORNIA TO CONDUCT OUR LETTER OF CREDIT
BUSINESS.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE UCP (AS
HEREINAFTER DEFINED), IF THE EXPIRATION DATE OR THE FINAL EXPIRATION DATE IS NOT
A BUSINESS DAY THEN SUCH DATE SHALL BE AUTOMATICALLY EXTENDED TO THE NEXT
SUCCEEDING DATE WHICH IS A BUSINESS

 

Page 4 of 7

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED
BY  NEOTHETICS, INC. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS
LETTER OF CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT
AND SILICON VALLEY BANK, THE DETAILS OFTHIS LETTER OF CREDIT DRAFT SHALL
PREVAIL.

 

_________________________________________________________

Client’s Signature(s)               date

file name:  NEOTHETICS_LJ GATEWAY_(IRVINE CO)_LEASE_V3_13JAN15

--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK Application for Standby Letter of Credit WHEN APPROVED FOR
ISSUANCE BY

client/Applicant:  NEOTHETICS, INC.

 

 

irrevocable standby letter of credit no. svbsf______

(THE above LC NUMBER AND THE issuance DATE below, WILL BE INSERTED AT TIME OF lc
ISSUANCE.)

dated:  __________ ___, 20___

 

DAY.

 

WE HEREBY ENGAGE WITH YOU THAT DRAFT(S) DRAWN AND/OR DOCUMENTS PRESENTED UNDER
AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL
BE DULY HONORED UPON PRESENTATION TO SILICON VALLEY BANK, IF PRESENTED ON OR
BEFORE THE EXPIRATION DATE OF THIS CREDIT.

 

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

 

THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 600 (THE “UCP”).

 

SILICON VALLEY BANK,

 

(FOR S V BANK USE ONLY)(FOR S V BANK USE ONLY)

________________________________________________

AUTHORIZED SIGNATUREAUTHORIZED SIGNATURE

 

 

 

 

Page 5 of 7

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED
BY  NEOTHETICS, INC. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS
LETTER OF CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT
AND SILICON VALLEY BANK, THE DETAILS OFTHIS LETTER OF CREDIT DRAFT SHALL
PREVAIL.

 

_________________________________________________________

Client’s Signature(s)               date

file name:  NEOTHETICS_LJ GATEWAY_(IRVINE CO)_LEASE_V3_13JAN15

--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK Application for Standby Letter of Credit WHEN APPROVED FOR
ISSUANCE BY

client/Applicant:  NEOTHETICS, INC.

 

 

irrevocable standby letter of credit no. svbsf______

(THE above LC NUMBER AND THE issuance DATE below, WILL BE INSERTED AT TIME OF lc
ISSUANCE.)

dated:  __________ ___, 20___

 

EXHIBIT “A”

 

 

SIGHT DRAFT/BILL OF EXCHANGE

 

DATE: _______________REF. NO. ___________________

 

AT SIGHT OF THIS BILL OF EXCHANGE

 

PAY TO THE ORDER OF _____________________________________ US$_________________

U.S. DOLLARS
____________________________________________________________________

 

“DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, IRREVOCABLE STANDBY
LETTER OF CREDIT NUMBER NO. SVBSF______ DATED _________ __, 20___”

 

TO:SILICON VALLEY BANK_______________________________

3003 TASMAN DRIVE[INSERT NAME OF BENEFICIARY]

SANTA CLARA, CA 95054

________________________________

Authorized Signature

 

 

 

GUIDELINES TO PREPARE THE SIGHT DRAFT OR BILL OF EXCHANGE:

 

1.

DATEINSERT ISSUANCE DATE OF DRAFT OR BILL OF EXCHANGE.

2.

REF. NO.INSERT YOUR REFERENCE NUMBER IF ANY.

3.

PAY TO THE ORDER OF:INSERT NAME OF BENEFICIARY

4.

US$INSERT AMOUNT OF DRAWING IN NUMERALS/FIGURES.

5.

U.S. DOLLARSINSERT AMOUNT OF DRAWING IN WORDS.

6.

LETTER OF CREDIT NUMBERINSERT THE LAST DIGITS OF OUR STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

7.

DATEDINSERT THE ISSUANCE DATE OF OUR STANDBY L/C.

 

NOTE:

BENEFICIARY SHOULD ENDORSE THE BACK OF THE SIGHT DRAFT OR BILL OF EXCHANGE AS
YOU WOULD A CHECK.

 

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS SIGHT DRAFT OR BILL OF
EXCHANGE, PLEASE CALL OUR L/C PAYMENT SECTION AT (408) 654-6274 OR (408)
654-7127 OR (408) 654-3035 OR (408) 654-7716 OR (408) 654-7128.




 

Page 6 of 7

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED
BY  NEOTHETICS, INC. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS
LETTER OF CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT
AND SILICON VALLEY BANK, THE DETAILS OFTHIS LETTER OF CREDIT DRAFT SHALL
PREVAIL.

 

_________________________________________________________

Client’s Signature(s)               date

file name:  NEOTHETICS_LJ GATEWAY_(IRVINE CO)_LEASE_V3_13JAN15

--------------------------------------------------------------------------------

THIS DRAFT IS FOR DISCUSSION PURPOSES ONLY.

IT WILL BECOME AN INTEGRAL PART OF AND MUST BE ATTACHED TO

SILICON VALLEY BANK Application for Standby Letter of Credit WHEN APPROVED FOR
ISSUANCE BY

client/Applicant:  NEOTHETICS, INC.

 

 

irrevocable standby letter of credit no. svbsf______

(THE above LC NUMBER AND THE issuance DATE below, WILL BE INSERTED AT TIME OF lc
ISSUANCE.)

dated:  __________ ___, 20___

 

EXHIBIT “B”

 

DATE:

 

TO:SILICON VALLEY BANK

3003 TASMAN DRIVE

SANTA CLARA, CA 95054

 

ATTN:GLOBAL FINANCIAL SERVICES

STANDBY LETTERS OF CREDIT

 

RE:  SILICON VALLEY BANK IRREVOCABLE STANDBY LETTER OF CREDIT
NO.  ___________________

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

_________________________________________________________________________

(NAME OF TRANSFEREE)

__________________________________________________________________________

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

___________________________________________

(BENEFICIARY’S NAME)

 

___________________________________________

(SIGNATURE OF BENEFICIARY)

 

___________________________________________

(PRINTED NAME AND TITLE)

 

SIGNATURE AUTHENTICATED

 

THE NAME(S) TITLE(S), AND SIGNATURE(S) CONFORM TO THAT/THOSE ON FILE WITH US FOR
THE COMPANY AND THE SIGNATURE(S) IS/ARE AUTHORIZED TO EXECUTE THIS INSTRUMENT.

 

 

___________________________________________

(NAME OF BANK)

___________________________________________

(ADDRESS OF BANK)

___________________________________________

(CITY, STATE, ZIP CODE)

___________________________________________

(AUTHORIZED SIGNATURE)

___________________________________________

(PRINTED NAME AND TITLE)

___________________________________________

(TELEPHONE NUMBER)

 

 

 

 




 

 

Page 7 of 7

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED
BY  NEOTHETICS, INC. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS
LETTER OF CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT
AND SILICON VALLEY BANK, THE DETAILS OFTHIS LETTER OF CREDIT DRAFT SHALL
PREVAIL.

 

_________________________________________________________

Client’s Signature(s)               date

file name:  NEOTHETICS_LJ GATEWAY_(IRVINE CO)_LEASE_V3_13JAN15

--------------------------------------------------------------------------------

 

EXHIBIT C

 

WORK LETTER

 

 

As used in this Work Letter, the “Premises” shall be deemed to mean the
Substitution Space, as defined in the attached Amendment.

 

Landlord shall cause its contractor to construct mutually agreed upon tenant
improvements (the “Tenant Improvements”) for the Premises in general conformance
with the space plan (the “Plan”) prepared by Gensler and dated January 6,
2015.  Any additional cost resulting from changes requested by Tenant shall be
borne solely by Tenant and paid to Landlord prior to the commencement of
construction.  Unless otherwise specified in the Plan or hereafter agreed in
writing by Landlord, all materials and finishes utilized in constructing the
Tenant Improvements shall be Landlord's building standard – all colors of
Building standards to be selected by Tenant.  Should Landlord submit any
additional plans, equipment specification sheets, or other matters to Tenant for
approval or completion, Tenant shall respond in writing, as appropriate, within
5 business days unless a shorter period is provided herein.  Tenant shall not
unreasonably withhold its approval of any matter, and any disapproval shall be
limited to items not previously approved by Tenant in the Plan or otherwise.  

 

In the event that Tenant requests in writing a revision in the Plan or in any
other plans hereafter approved by Tenant, then provided such change request is
reasonably acceptable to Landlord, Landlord shall advise Tenant by written
change order of any additional cost and/or Tenant Delay (as defined below) such
change would cause.  Tenant shall approve or disapprove such change order in
writing within 2 business days following its receipt.  Tenant's approval of a
change order shall not be effective unless accompanied by payment in full of the
additional cost of the tenant improvement work resulting from the change
order.  It is understood that Landlord shall have no obligation to interrupt or
modify the tenant improvement work pending Tenant's approval of a change order.

 

Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, requests any
changes to the work, fails to make timely payment of any sum due hereunder,
furnishes inaccurate or erroneous specifications or other information, or
otherwise delays in any manner the completion of the Tenant Improvements or the
issuance of an occupancy certificate (any of the foregoing being referred to in
this Amendment as a “Tenant Delay”), then Tenant shall bear any resulting
additional construction cost or other expenses and the Substitution Effective
Date shall be deemed to have occurred for all purposes, including Tenant's
obligation to pay Rent, as of the date Landlord reasonably determines that it
would have been able to deliver the Premises to Tenant but for the collective
Tenant Delays.

 

Landlord shall permit Tenant and its agents to enter the Premises prior to the
Substitution Effective Date in order that Tenant may perform any work to be
performed by Tenant hereunder through its own contractors, including but not
limited to allowing for Tenant’s ability to install equipment and trade fixtures
during such prior access period, subject to Landlord's prior written approval
(not to be unreasonably withheld), and in a manner and upon terms and conditions
and at times satisfactory to Landlord's representative.  The foregoing license
to enter the Premises prior to the Substitution Effective Date is, however,
conditioned upon Tenant's contractors and their subcontractors and employees
working in harmony and not interfering with the work being performed by
Landlord.  If at any time that entry shall cause disharmony or interfere with
the work being performed by Landlord, this license may be withdrawn by Landlord
upon 24 hours written notice to Tenant. That license is further conditioned upon
the compliance by Tenant's contractors with all requirements imposed by Landlord
on third party contractors, including without limitation the maintenance by
Tenant and its contractors and subcontractors of workers' compensation and
public liability and property damage insurance in amounts and with companies and
on forms satisfactory to Landlord, with certificates of such insurance being
furnished to Landlord prior to proceeding with any such entry.  The entry shall
be deemed to be under all of the provisions of the Lease except as to the
covenants to pay Rent unless Tenant commences business activities within the
Premises.  Landlord shall not be liable in any way for any injury, loss or
damage which may occur to any such work being performed by Tenant, the same
being solely at Tenant's risk other than for any liability resulting from
Landlord’s gross negligence.  In no event shall the failure of Tenant's
contractors to complete any work in the Premises extend the Substitution
Effective Date.

 

Tenant hereby designates Susan Knudson, Telephone No. (858) 750-1008 and as
alternatively provided by Tenant to the Landlord via writing (e-mail being
sufficient for such writing), as its representative, agent and attorney-in-fact
for the purpose of receiving notices, approving submittals and issuing requests
for changes, and Landlord shall be entitled to rely upon authorizations and
directives of such person(s) as if given by Tenant.  Tenant may amend the
designation of its construction representative(s) at any time upon delivery of
written notice to Landlord.

 

1